        Case
        Case2:20-cv-01001-APG-BNW
             2:20-cv-01001-APG-BNW Document
                                   Document10
                                            9 Filed
                                              Filed06/10/20
                                                    06/11/20 Page
                                                             Page11of
                                                                    of32



 1   Matthew S. Vesterdahl, Esq.
     Nevada Bar No. 15469
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     msvesterdahl@ww.law
 4   Telephone: (702) 476-0100
     Facsimile: (702) 476-0101
 5
     Attorneys for Defendant
 6   NEWREZ, LLC, a Delaware Limited Liability Company, d/b/a SHELLPOINT
     MORTGAGE SERVICING
 7

 8                                     UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10

11   TRP FUND VIII, LLC, a Nevada Limited                      Case No. 2:20-cv-01001-APG-BNW
     Liability Company,
12
                                Plaintiff,                     STIPULATION TO EXTEND DEADLINE
13                                                             FOR DEFENDANT TO FILE RESPONSE
                 v.                                            TO PLAINTIFF’S COMPLAINT
14
     NEWREZ, LLC, a Delaware Limited Liability                 (FIRST REQUEST)
15   Company, d/b/a SHELLPOINT MORTGAGE
     SERVICING,
16
                                Defendant.
17

18

19               Plaintiff, TRP FUND VIII, LLC, a Nevada Limited Liability Company (“Plaintiff”), and
20   Defendant, NEWREZ, LLC, a Delaware Limited Liability Company, d/b/a SHELLPOINT
21   MORTGAGE SERVICING (“Defendant”), by and through their respective counsels of record,
22   hereby agree and stipulate as follows:
23               IT IS HEREBY AGREED AND STIPULATED, that the deadline for Defendant to file a
24   responsive pleading to Plaintiff’s Complaint shall be extended until June 25, 2020.
25               Good cause exists to grant the brief extension of the response deadline because the argument
26   Plaintiff makes is one that has been made by several other similarly situated property owners in
27   recent months and one that it is being currently litigated by Fannie Mae, Freddie Mac, FHFA, and
28   their servicers, including Defendant, in several other cases. Because this loan is owned by Fannie

                                                           1
     3666096.1
        Case
        Case2:20-cv-01001-APG-BNW
             2:20-cv-01001-APG-BNW Document
                                   Document10
                                            9 Filed
                                              Filed06/10/20
                                                    06/11/20 Page
                                                             Page22of
                                                                    of32



 1   Mae, briefing the issues in each of these cases, including this case, requires coordination amongst

 2   Defendant’s counsel, counsel for Fannie, and counsel for FHFA, and this coordination is taking extra

 3   time especially with the continuing limitations imposed by COVID-19.

 4               The parties have entered into the agreement in good faith and not for any improper purpose

 5   or delay. This is the parties’ first request for an extension.

 6               IT IS SO STIPULATED.

 7   DATED: June 10, 2020                                     DATED: June 10, 2020

 8   WOLFE & WYMAN LLP                                        THE WRIGHT LAW GROUP, P.C.
 9

10   By: /s/ Matthew S. Vesterdahl, Esq.                      By: /s/ John Henry Wright, Esq.
         MATTHEW S. VESTERDAHL, ESQ.                             JOHN HENRY WRIGHT, ESQ.
11
         Nevada State Bar No. 15469                              Nevada State Bar No. 6182
12       6757 Spencer Street                                     2340 Paseo Del Prado, Suite D-305
         Las Vegas, NV 89119                                     Las Vegas, Nevada 89102
13       Attorneys for Defendant                                 Attorney for Plaintiff
         NEWREZ, LLC, a Delaware Limited                         TRP FUND VIII, LLC, a Nevada Limited
14       Liability Company, d/b/a SHELLPOINT                     Liability Company
15       MORTGAGE SERVICING

16

17

18
        IT IS SO ORDERED
19
        DATED: 11:56 am, June 11, 2020
20

21

22      _________________________________
        BRENDA WEKSLER
23
        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                          2
     3666096.1
